Citation Nr: 0707078	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  96-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
veteran's application to reopen a claim of service connection 
for back disability.  

In March 1999, the veteran testified at a hearing held at the 
local VA office before the undersigned Veterans Law Judge.

When this matter was initially before the Board in December 
2003, it was remanded for further development and 
adjudication.  

In a August 2006 rating action that was issued to the veteran 
as part of the Supplemental Statement of the Case (SSOC) 
dated that same month, the RO determined that new and 
material evidence had been submitted to reopen the veteran's 
back disability claim, but confirmed and continued the denial 
of service connection on the merits.  The Board, however, 
must initially determine whether new and material evidence 
sufficient to reopen his claim has been received because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board has identified the issue as set forth on the title 
page.


FINDINGS OF FACT

1.  In a February 1978 decision, the Board denied service 
connection for low back disability.

2.  In an August 1981 decision, the Board denied the 
veteran's application to reopen a claim of service connection 
for back disability.

3.  Evidence added to the record since an August 1981 Board 
decision denying the veteran's application to reopen his back 
disability claim is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The medical evidence shows that the degenerative joint 
disease and degenerative disc disease of the lumbar spine had 
its onset during service.


CONCLUSIONS OF LAW

1.  The Board's August 1981 decision that denied the 
veteran's application to reopen a claim of service connection 
for back disability is final.  38 U.S.C.A. §§ 4003, 4004 
(West 1976); 38 C.F.R. § 19.104 (1981).

2.  Evidence received since the August 1981 Board decision is 
new and material; the claim of entitlement to service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000); 38 C.F.R. 
§ 3.159(c) (2006).

3.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for back disability and grants service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine, which represents a complete 
grant of the benefit sought on appeal.  See Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required.

In a February 1978 decision, the Board acknowledged that the 
veteran's service medical records, other than his June 1955 
service separation examination report, were not available.  
In denying service connection for low back disability, the 
Board noted that the earliest post-service medical evidence 
documenting treatment for the condition was dated in 1974, 
many years after his discharge.

In an August 1981 decision, the Board confirmed and continued 
the denial of the veteran's back disability claim on the 
basis that new and material evidence had not been submitted 
sufficient to reopen the claim.  

The medical evidence of record at the time of the August 1981 
Board decision included a copy of the veteran's June 1955 
service separation report; a January 1977 VA examination 
report showing that the veteran was diagnosed as having 
fibromyositis of the lumbar paravertebral muscles with lumbar 
spondylosis; a July 1978 VA hospitalization report reflecting 
that the veteran reported a history of back trauma while in 
service in 1954 and that he underwent a hemilaminectomy and 
discectomy at L4-L5 and L5-S1 levels; and two undated private 
medical statements, which were received in June 1978, in 
which the physicians reported that the veteran had long 
complained of having back problems since service.  In denying 
the veteran's claim, the Board acknowledged that in a July 
1979 statement in which the administrator of Font Martelo 
Hospital, where the veteran reported receiving treatment from 
Dr. Jose A. Virella Torres since 1956, were not available 
because they had been destroyed during a 1960 flood.

The lay evidence included a July 1977 affidavit from a former 
fellow service colleague of the veteran, (E.R.G.), who 
testified that he served in the same unit as the veteran and 
witnessed him slip and fall in April 1954 while carrying a 
full pack and a box of 12 rounds of ammunition, which caused 
him to injure his back and require being immediately 
transported to Seoul Army Hospital in Korea; a June 1978 
affidavit signed by the veteran's father, in which he stated 
that the veteran was in excellent health prior to his entry 
into service, that he received letters from the veteran in 
April 1954 that he wrote while hospitalized in Seoul Army 
Hospital and in which the veteran informed him that he had 
suffered a back injury and required inpatient care; and a 
June 1978 statement of the comptroller of the veteran's 
former employer, where he worked from October 1957 to 
September 1969, indicating that although the veteran was very 
efficient in the performance of his duties as an accountant, 
he was chronically absent due to back problems.  

Also of record was a transcript of the July 1979 RO hearing 
testimony of the veteran and two of his service colleagues, 
including E.R.G., who reiterated that he observed the veteran 
fall during service while carrying heavy supplies.  E.R.G. 
added that the veteran screamed and that, due to the severity 
of the injury, he had to be immediately transported to Seoul 
Army Hospital for inpatient care.  He further testified that 
following the injury the veteran was placed on a light duty 
profile.  

At the RO hearing, the veteran testified that he was 
transported to the hospital in a stretcher, received 
inpatient treatment for 30 days, and after being released was 
placed on a light duty profile.  The veteran added that, 
following the hospitalization, he received heat treatment and 
therapy while in service, and within months of his discharge, 
began receiving treatment from Dr. Jose A. Virella Torres at 
his office located in Font Martelo Hospital.  The veteran 
further stated that he was transferred to an administrative 
position during service following his back injury, and that 
he had had chronic back problems since the in-service injury.  
With respect to his discharge examination, the veteran 
reported that although his back was bothering him at 
separation, he was anxious to return home and did not 
complain about it.

Finally, the record contained statements and written argument 
submitted by or on behalf of the veteran essentially 
reiterating that he had suffered a back injury during service 
and asserting that he had had a chronic back disability since 
that time.

The Board's August 1981 decision denying the veteran's 
application to reopen a claim of service connection for back 
disability is final.  38 U.S.C.A. §§ 4003, 4004 (West 1976); 
38 C.F.R. § 19.104 (1981).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim in August 1993, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed 
in the context of all the evidence, both new and old, created 
a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the 
August 1981 Board decision includes morning reports showing 
that the veteran was hospitalized during service in May 1954; 
private and VA medical records and reports, including those 
from the Social Security Administration (SSA), dated since 
1982; a transcript of the veteran's testimony at a March 1999 
Board hearing; and statements and written argument submitted 
by or on behalf of the veteran.

As noted above, the morning reports constitute the first 
service documents corroborating the veteran's account that he 
was hospitalized for back disability in service, which speaks 
to the basis of the Board's prior denial, and by law 
constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(c).  

The newly submitted evidence also includes April 1982 and 
June 1983 reports prepared by a Dr. Hector J. Cases, 
neurologist, who examined the veteran in the context of his 
then pending SSA claim; Dr. Cases indicated that the veteran 
had had chronic back pain since he sustained a back injury 
while serving in Korea in the 1950s.  In a June 1983 report, 
Dr. A. Rafael Morales Lopez, who also examined the veteran 
for SSA purposes, stated that the veteran had had a chronic 
back disability since a 1954 in-service back injury and 
diagnosed him as status post lumbar disc surgery.  A February 
2000 report, prepared by Dr. Luisa E. Rivera Chinchilla, 
shows that he diagnosed the veteran as having lumbar 
radiculopathy, lumbar stenosis, arachnoiditis, mainly from L4 
to S1, and reflects that he had chronic back conditions as a 
consequence of a serious in-service accident he suffered in 
1954.

Further, at the March 1999 Board hearing, the veteran 
testified that, while stationed in Korea, he sustained a back 
injury during service while carrying heavy supplies.  He 
reiterated the circumstances of the fall, and that the injury 
was so severe that he had to be immediately hospitalized at 
Seoul Army Hospital.  The veteran indicated that he received 
both injections and therapy.  He also cited E.R.G.'s July 
1979 testimony in support of his claim.  In addition, the 
veteran reported that he wrote to his spouse from the 
hospital on stationary with American Red Cross letterhead.  
He further testified that he had had chronic back problems 
since the 1954 in-service back injury and had sought formal 
medical treatment shortly after his discharge, the records of 
which are not available.  The veteran added that he was found 
by SSA to be disabled due to his back disability, and noted 
that he worked as a stenographer and an accountant after 
service, implying that he was not employed in jobs that 
required physical labor.

The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for back disability, 
especially given the basis of the Board's February 1978 and 
August 1981 decisions.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection is reopened.

Turning to the merits of the claim, the Board reiterates that 
most of the veteran's service medical records could not be 
obtained from the National Personnel Records Center (NPRC) 
because they were apparently destroyed in the 1973 fire at 
that facility.  The Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In numerous statements and in sworn testimony, the veteran 
essentially reports that he has suffered from chronic back 
problems since sustaining a back injury while serving in 
Korea in 1954.  In addition, his representative emphasizes 
that the morning reports corroborate the veteran's account of 
being hospitalized for one month during service, and points 
out that there is a service finding that the disability was 
incurred in the line of duty.  Finally, while noting that the 
claim was originally denied because there was no showing of a 
continuity of back disability since service, his 
representative highlights that the RO has acknowledged that 
the morning reports most likely related to in-service 
treatment for back disability.

The Board acknowledges that given the absence of the service 
medical records, it is not surprising that there is no 
specific in-service documentation that the veteran sustained 
a back injury while serving in Korea in 1954.  Pursuant to 
the Board's remand instructions, however, the RO obtained May 
1954 morning reports reflecting the veteran's in-service 
hospitalization; although the condition for which he received 
inpatient care is not identified, as the veteran's 
representative points out in December 2006 written argument, 
in the August 2006 rating decision, the RO stated, "[I]t is 
probable your treatment did include your spine."  The Board 
notes that the RO's conclusion is consistent with the 
testimony he provided at June 1979 and March 1999 hearings, 
as well as the affidavit and testimony given by his former 
service colleague, E.R.G, and his father's June 1978 
affidavit.  

In any event, the Board notes that the Federal Circuit 
recently held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not 
credible.  Id. at 1336.  Indeed, in Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000), the Federal Circuit stated although 
evidence of a prolonged period without medical complaint can 
be considered along with other factors concerning the 
veteran's health and medical treatment during and after 
military service as evidence as to whether a condition was 
related to service, the trier of fact must consider the 
availability of medical records in making such a 
determination.  Id. at 1333.

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a back injury in 
service as well as of suffering from back problems since that 
time, and his credibility.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  Here, as in Washington, the 
veteran's service medical records are not unavailable.  The 
Washington Court held that the veteran was competent to 
testify to factual matters of which he had first-hand 
knowledge, including having right hip and thigh pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board notes that the veteran and E.R.G. 
are competent to report that the veteran sustained a back 
injury during service, and that he has suffered from back 
problems since that time, which were later diagnosed as 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  Layno, 38 C.F.R. § 3.159(a)(2).  Further, 
the Board finds the veteran to be very credible, both 
concerning the reporting his in-service experiences as well 
as his statements and testimony concerning his chronic low 
back symptomatology since service.  Indeed, a comparison of 
the veteran's July 1979 and March 1999 testimony, as well as 
the statements he submitted during this period, including 
when seeking treatment for his back problems, shows that they 
are extremely consistent.  In fact at virtually every 
opportunity during this extended period, the veteran provided 
an account of his in-service back injury, in-service and 
post-service care, and the chronicity of his back problems, 
in an extremely consistent fashion.  Further, as noted above, 
the history he provided is consistent with the accounts 
provided by E.R.G. and his father, his former employer's June 
1978 statement and the morning reports.

In addition, the Board notes that three of the four nexus 
opinions were provided by physicians who were evaluating the 
veteran in the early 1980s for SSA purposes, and the onset 
and/or etiology of his was completely immaterial to whether 
he received disability benefits from that agency.  In 
addition, those reports were prepared at a time when the 
veteran was not seeking VA compensation for his back 
disability.  These factors enhance the credibility of his 
account.  

In light of the absence of any contradictory lay or medical 
evidence, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine.  

In reaching this determination, the Board acknowledges 
relying on impressions offered by post-service examiners, who 
based their assessments on a history provided by the veteran.  
As noted above, the Board finds that the veteran's reported 
history is credible, and in any event, the service medical 
record and initial post-service treatment records are 
unavailable.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed the proposition that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record.  Id. at 179.  In Kowalski, however, the 
Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  Here, since the 
Board finds that the facts reported by the veteran are 
accurate, service connection is warranted.


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


